PD-1613-15
                  PD#

HAROLD J. NORWOOD, JR              § IN TH£ CQURT QF                  RECEIVED
                                   | CRIMINAL APPEALS            COURT OFCRIMINAL APPEA
THE STATE OF TEXAS                 § 0F TEXAS                          pgQ ^j_ 2015
                                   §

                  MOTION TO SUSPEND RULE 9.3[b]                   Ab@|Acostgl)Clerk

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

   Comes now, Harold J. Norwood, Jr., Appellant in the above-styled

and numbered cause and respectfully moves this Honorable Court to

leave to file an original copy,        Only, of The Petition For Discret

ionary Reviews, and in support thereof, Appellant shows The Court

the following:

    1] The style and appeal number in The First Court Of Appeals,
    in Houston,    Texas,   is 01-14-01005-CR.

    2] The Appellant moves that The Honorable Court Suspends Rule
   9.3[b], Of The Texas Rules Of Appellate Procedure-, which re
   quires, the filing of eleven[ll] copies of The Petition For Dis
   cretionary Review.

    3] Appellant is indigent and incarcerated and does not have
    access to a copier machine rendering him unable to comply with

    Rule 9.3[b]> and allows him to file the original copy[Only],
    of The Petition For Discretionary Review.

         FILED IN
  COURT OFCRIMINAL APPEALS
                                             Resrfectfuflkly Submitte
        EEC 112C5                            iMM^Mlk
                                              Harold J.    Norwood,    Jr.
      Abel Acosta, Clerk                 '    tdcj-id# 1967016
                                              POLUNSKY    UNIT
                                              3872   FM 350   SOUTH
                                              LIVINGSTON,     TEXAS 77351